Citation Nr: 1627880	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  11-01 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a respiratory condition other than obstructive sleep apnea.

2.  Entitlement to service connection for a cardiovascular disability.

3.  Entitlement to a disability rating greater than 10 percent for a right knee disability other than the time period when a total disability rating is in effect.

4.  Whether a December 2, 2010, rating decision, which assigned a total disability rating for a right knee disability, constituted clear and unmistakable error (CUE).

5.  Entitlement to an earlier effective date than March 10, 2015, for a grant of service connection for gastroesophageal reflux disease (GERD).

6.  Entitlement to an initial rating greater than 10 percent for GERD.

7.  Entitlement to an earlier effective date than March 10, 2015, for a grant of service connection for headaches.

8.  Entitlement to an initial compensable rating for headaches.

9.  Entitlement to an earlier effective date than March 10, 2015, for a grant of service connection for erectile dysfunction.

10.  Entitlement to an initial compensable rating for erectile dysfunction.

11.  Entitlement to an earlier effective date than March 10, 2015, for a grant of special monthly compensation based on the loss of use of a creative organ.

12.  Entitlement to service connection for neuropathy of the bilateral upper extremities.

13.  Entitlement to service connection for neuropathy of the bilateral lower extremities.

14.  Entitlement to service connection for chronic fatigue syndrome.

15.  Entitlement to service connection for a disability manifested by a lack of concentration and memory loss.

16.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had multiple periods of active service, including a period of active duty for training (ACDUTRA) in the U.S. Army Reserves from July 1988 to May 1989 and active service in the U.S. Army from September 1990 to April 1991, from March to June 2003, and from March 2005 to June 2006.  The Veteran also served in the Persian Gulf theater of operations during the Persian Gulf War and in Iraq in support of Operation Iraqi Freedom.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the Veteran's request to reopen a claim of service connection for a respiratory condition other than obstructive sleep apnea (which was characterized as a breathing or pulmonary condition), his claim for a disability rating greater than 10 percent for a right knee disability (which was characterized as right patellofemoral dysfunction), and his service connection claim for a cardiovascular disability (which was characterized as a heart condition).  The Veteran disagreed with this decision in April 2009.  He perfected a timely appeal in January 2011.

In a rating decision dated on December 2, 2010, the RO assigned a temporary total (100 percent) rating effective October 20, 2009, for the Veteran's service-connected right knee disability.  A 10 percent rating was assigned effective December 1, 2010, for this disability.  As the Board noted in its March 2014 remand, there is a discrepancy in the December 2010 rating decision narrative and the December 2010 rating decision code sheet concerning the effective date for the temporary total disability rating assigned for the Veteran's service-connected right knee disability.  See Board remand dated March 12, 2014, at pp. 2-3.

In March 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) (in this case, the RO) for additional development.  The Board also referred the issue of whether new and material evidence had been received sufficient to reopen a previously denied claim of service connection for posttraumatic stress disorder (PTSD) to the AOJ for appropriate action.

As the Board noted in its March 2014 remand, the issue of whether new and material evidence had been received sufficient to reopen a previously denied claim of service connection for PTSD has been raised by the record but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ again for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

In a March 2015 rating decision, the RO proposed to call an administrative error in the December 2, 2010, rating decision, which assigned a temporary total disability rating for the Veteran's service-connected right knee disability, on the basis of CUE.  The Veteran disagreed with this decision in April 2015.  Having reviewed the record evidence, the Board finds that the issues related to the Veteran's service-connected right knee disability should be characterized as stated on the title page of this decision.

In an October 2015 rating decision, the RO granted, in pertinent part, the Veteran's claims of service connection for GERD, assigning a 10 percent rating effective March 10, 2015, erectile dysfunction, assigning a 10 percent rating effective March 10, 2015, and for headaches, assigning a zero percent rating effective March 10, 2015.  The RO also granted special monthly compensation based on the loss of use of a creative organ effective March 10, 2015.  The RO further denied the Veteran's claims of service connection for neuropathy of the bilateral upper extremities, neuropathy of the bilateral lower extremities, chronic fatigue syndrome, a disability manifested by lack of concentration and memory loss (which was characterized as lack of concentration and memory loss), and for a left knee disability.  This decision was issued to the Veteran and his attorney in November 2015.  The Veteran disagreed with this decision in December 2015.  He specifically requested higher initial ratings for GERD and erectile dysfunction, an initial compensable rating for headaches, an earlier effective date than March 10, 2015, for the grant of service connection for GERD, erectile dysfunction, headaches, special monthly compensation based on the loss of use of a creative organ, and service connection for neuropathy of the bilateral upper extremities, neuropathy of the bilateral lower extremities, chronic fatigue syndrome, a disability manifested by lack of concentration and memory loss, and for a left knee disability.

In a March 2016 rating decision, the RO granted, in pertinent part, the Veteran's claim of service connection for obstructive sleep apnea (which was characterized as sleep apnea (also claimed as sleep disorders), assigning a 50 percent rating effective March 10, 2015.  Having reviewed the record evidence, the Board finds that the issue of whether new and material evidence has been received to reopen a claim of service connection for a respiratory condition other than obstructive sleep apnea should be characterized as stated on the title page.

The Board observes that, in a May 2007 rating decision, the RO denied, in pertinent part, the Veteran's claim of service connection for a respiratory condition other than obstructive sleep apnea  (which was characterized as a breathing or pulmonary condition).  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2014).  The Veteran also did not submit any statements relevant to this claim within 1 year of the May 2007 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for a respiratory condition other than obstructive sleep apnea is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

With the exception of the request to reopen a previously denied claim of service connection for a respiratory condition other than obstructive sleep apnea, the remaining issues listed on the title page of this decision are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In a rating decision dated on May 21, 2007, the RO denied, in pertinent part, the Veteran's claim of service connection for a respiratory condition other than obstructive sleep apnea (which was characterized as a breathing or pulmonary condition).

2.  The evidence received since May 2007 is either cumulative or redundant of evidence previously submitted in support of the Veteran's claim of service connection for a respiratory condition other than obstructive sleep apnea and does not relate to an unestablished fact necessary to substantiate the claim.



CONCLUSIONS OF LAW

1.  The May 2007 RO decision, which denied the Veteran's claim of service connection for a breathing or pulmonary condition, is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  Evidence received since the May 2007 RO decision in support of the claim of service connection for a respiratory condition other than obstructive sleep apnea is not new and material; accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in February 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The February 2009 letter defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claim of service connection, and noted the evidence needed to substantiate the underlying claim.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board notes in this regard that VA is no longer required to provide case-specific Kent notice.  In a precedential opinion published on November 21, 2014, VA's Office of General Counsel concluded that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, this opinion holds that Kent is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  See VAOGCPREC 6-2014 (Nov. 21, 2014).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  There has been no prejudice to the Veteran and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

As will be explained below in greater detail, the evidence does not support reopening the Veteran's claim of service connection for a respiratory condition other than obstructive sleep apnea.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  Id.  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, because new and material evidence has not been received to reopen the Veteran's claim of service connection for a respiratory condition other than obstructive sleep apnea, an examination is not required.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

New and Material Evidence Claim

In May 2007, the AOJ denied, in pertinent part, the Veteran's claim of service connection for a respiratory condition other than obstructive sleep apnea (which was characterized as a breathing or pulmonary problem).  A finally adjudicated claim is an action which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2015).  The Veteran did not initiate an appeal of the May 2007 rating decision and it became final.  The Veteran also did not submit any statements relevant to this claim within 1 year of the May 2007 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claim of service connection for a respiratory condition other than obstructive sleep apnea may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for a respiratory condition other than obstructive sleep apnea on a VA Form 21-4138 which was date stamped as received by the AOJ on January 23, 2009.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2015).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for a respiratory disability other than obstructive sleep apnea, the evidence before VA at the time of the prior final AOJ decision in May 2007 consisted of the Veteran's service treatment records, his post-service VA treatment records, and a February 2007 VA examination report.  The RO noted that a respiratory condition was not diagnosed or treated during the Veteran's active service although he complained of difficulty breathing in service.  The RO also noted that, although the Veteran's post-service VA outpatient treatment records documented complaints of shortness of breath, no actual respiratory disability was diagnosed on outpatient treatment or at the February 2007 VA examination.  Thus, the claim was denied.

The newly received evidence includes the Veteran's lay statements and voluminous additional VA outpatient treatment records.  When he filed his request to reopen in January 2009, the Veteran asserted that he had experienced a lot of respiratory problems in the previous year.

VA chest x-ray taken in October 2008 and associated with the Veteran's claims file in March 2009 showed no acute pathology.

In statements on his July 2009 notice of disagreement, the Veteran asserted that he had experienced a respiratory condition while in combat in Iraq and Kuwait in support of Operation Desert Storm and Operation Iraqi Freedom.

A review of the Veteran's more recent VA outpatient treatment records indicates that he was treated for and diagnosed as having obstructive sleep apnea.  As noted in the Introduction, the RO granted service connection for obstructive sleep apnea in a March 2016 rating decision.  And, as the time for initiating an appeal with respect to the March 2016 rating decision has not yet expired, an issue with respect to obstructive sleep apnea is not before the Board.  See 38 C.F.R. § 20.302 (2015).

With respect to the Veteran's application to reopen a claim of service connection for a respiratory condition other than obstructive sleep apnea, the Board notes that the evidence which was of record in May 2007 did not show that the Veteran experienced a respiratory condition other than obstructive sleep apnea which could be attributable to active service.  Despite the Veteran's assertions to the contrary, a review of the record evidence submitted since May 2007 still does not indicate that any current respiratory condition other than obstructive sleep apnea could be related to active service.  The newly received medical evidence and the Veteran's statements are cumulative and redundant of evidence previously considered by VA.  

To the extent that the Veteran advances an argument that his combat service in Iraq and Kuwait during Operations Desert Storm and Iraqi Freedom establish service connection for a respiratory condition other than obstructive sleep apnea, the Board notes in this regard that, generally, in the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  These provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service (both of which generally require competent evidence).  In other words, these provisions in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish presumptive service connection for a combat Veteran.  Rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Moreover, the Veteran is not competent to testify as to etiology of his respiratory condition other than obstructive sleep apnea as it requires medical expertise to diagnose.  As noted elsewhere, the third prong of the McLendon test only requires "evidence" that indicates an association with service.  See McLendon, 20 Vet. App. at 79.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters, 601 F.3d at 1274.  Thus, such evidence is insufficient to reopen the previously denied service connection claim for a respiratory condition other than obstructive sleep apnea.

The Board finally observes that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In this case, however, there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening the Veteran's previously denied service connection claim for a respiratory condition other than obstructive sleep apnea.  Unlike in Shade, there is no evidence in this case - either previously considered in the May 2007 RO decision, which denied the Veteran's service connection claim for a respiratory condition other than obstructive sleep apnea (which was characterized as a breathing or pulmonary condition), or received since that decision became final - which demonstrates that this disability is related to active service or any incident of service.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's request to reopen his previously denied service connection claim for a respiratory condition other than obstructive sleep apnea.  In summary, as new and material evidence has not been received, the previously denied claim of service connection for a respiratory condition other than obstructive sleep apnea is not reopened.


ORDER

As new and material evidence has not been received, the previously denied claim of service connection for a respiratory condition other than obstructive sleep apnea is not reopened.


REMAND

The Veteran contends that he incurred a cardiovascular disability during active service or, alternatively, his current cardiovascular disability is related to service.  He next contends that his service-connected right knee disability is more disabling than currently evaluated.  He next contends that the effective dates for the temporary total disability rating assigned for this disability should be changed on the basis of CUE (as the AOJ proposed in a March 2015 rating decision).  He further contends that he is entitled to an higher initial ratings for GERD and erectile dysfunction, an initial compensable rating for headaches, an earlier effective date than March 10, 2015, for the grant of service connection for GERD, erectile dysfunction, headaches, special monthly compensation based on the loss of use of a creative organ, and to service connection for neuropathy of the bilateral upper extremities, neuropathy of the bilateral lower extremities, chronic fatigue syndrome, a disability manifested by lack of concentration and memory loss, and for a left knee disability.  The Board acknowledges that this appeal previously was remanded to the AOJ in March 2014.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this claim again, additional development is required before the underlying claims can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

With respect to the Veteran's service connection claim for a cardiovascular disability, the Board notes that, in the most recent Supplemental Statement of the Case (SSOC) issued in July 2015, the RO concluded that the Veteran did not experience any current cardiovascular disability which could be attributed to active service.  More recent VA outpatient treatment records suggest that, in fact, the Veteran has been diagnosed as having a cardiovascular disability which may be related to service.  For example, following VA cardiology outpatient treatment in January 2016, it was noted that recent myocardial perfusion imaging (MPI) had documented the presence of ischemia involving the inferior and adjacent inferolateral wall segments of the left ventricular myocardium.  The Board notes in this regard that VA's duty to assist involves scheduling an examination where necessary.  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his claimed cardiovascular disability.

With respect to the Veteran's increased rating claim for a right knee disability, the Board notes that, in its March 2014 remand, it requested that the AOJ clarify the effective dates for the temporary total disability rating assigned for this disability in a December 2, 2010, rating decision.  See Board remand dated March 12, 2014, at pp. 2-3.  It appears that the AOJ responded to this remand directive by promulgating the March 2015 rating decision in which it proposed to call an administrative error in the December 2, 2010, rating decision, which assigned a temporary total disability rating for the Veteran's service-connected right knee disability, on the basis of CUE.  As noted in the Introduction, the Veteran disagreed with this decision in April 2015.  

It is not clear from a review of the Veteran's electronic paperless claims files in VBMS and VVA whether the AOJ has clarified the effective dates for the temporary total disability rating for the Veteran's service-connected right knee disability.  As the Board noted in its March 2014 remand, the Veteran's currently appealed increased rating claim for a right knee disability must be characterized vaguely and cannot be adjudicated on the merits until the AOJ clarifies the effective dates for this rating.  Id.  It is clear from a review of the record evidence that the Veteran disagreed with the March 2015 rating decision in April 2015.  It also is clear from a review of the record evidence that the issue of whether the December 2, 2010, rating decision, which assigned a temporary total disability rating for the Veteran's service-connected right knee disability, constituted CUE is inextricably intertwined with the Veteran's currently appealed claim for an increased rating for a right knee disability.  In other words, the Board cannot determine the Veteran's entitlement to an increased rating for a right knee disability without knowing the dates when the total disability rating was in effect.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, adjudication of the Veteran's increased rating claim must be deferred.

To date, the AOJ has not issued a Statement of the Case (SOC) on the issue of whether the December 2, 2010, rating decision, which assigned a temporary total disability rating for the Veteran's service-connected right knee disability constituted CUE.  Where a claimant files a notice of disagreement and the AOJ has not issued an SOC, the issue must be remanded to the AOJ for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Given the foregoing, the Board finds that, on remand, the AOJ must issue an SOC to the Veteran and his attorney on the issue of whether the December 2, 2010, rating decision, which assigned a temporary total disability rating for the Veteran's service-connected right knee disability, constituted CUE.

With respect to the issues of entitlement to an earlier effective date than March 10, 2015, for a grant of service connection for GERD, entitlement to an initial rating greater than 10 percent for GERD, entitlement to an earlier effective date than March 10, 2015, for a grant of service connection for headaches, entitlement to an initial compensable rating for headaches, entitlement to an earlier effective date than March 10, 2015, for a grant of service connection for erectile dysfunction, entitlement to an initial compensable rating for erectile dysfunction, entitlement to an earlier effective date than March 10, 2015, for a grant of special monthly compensation based on the loss of use of a creative organ, entitlement to service connection for neuropathy of the bilateral upper extremities, entitlement to service connection for neuropathy of the bilateral lower extremities, entitlement to service connection for chronic fatigue syndrome, entitlement to service connection for a disability manifested by a lack of concentration and memory loss, and entitlement to service connection for a left knee disability, as noted in the Introduction, the AOJ adjudicated all of these claims in an October 2015 rating decision.  As also noted in the Introduction, the Veteran disagreed with this decision in December 2015.  To date, the AOJ has not issued an SOC on these issues.  Id.  Thus, the Board finds that, on remand, the AOJ must issue an SOC to the Veteran and his attorney on these issues.

The Board concludes that judicial review is frustrated in this appeal by the AOJ's apparent failure to comply with the March 2014 remand directives.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the AOJ to re-certify this appeal to the Board in July 2015 without complying with the March 2014 remand instructions.  Given this error, another remand is required.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  As requested in the Board's March 2014 remand, please clarify the effective dates for the temporary total disability rating assigned for the Veteran's service-connected right knee disability.  All efforts to clarify the effective dates for this disability should be documented in the claims file.

2.  Issue a Statement of the Case (SOC) to the Veteran and his attorney on the issues of whether the December 2, 2010, rating decision, which assigned a temporary total disability rating for the Veteran's service-connected right knee disability constituted CUE, entitlement to an earlier effective date than March 10, 2015, for a grant of service connection for GERD, entitlement to an initial rating greater than 10 percent for GERD, entitlement to an earlier effective date than March 10, 2015, for a grant of service connection for headaches, entitlement to an initial compensable rating for headaches, entitlement to an earlier effective date than March 10, 2015, for a grant of service connection for erectile dysfunction, entitlement to an initial compensable rating for erectile dysfunction, entitlement to an earlier effective date than March 10, 2015, for a grant of special monthly compensation based on the loss of use of a creative organ, entitlement to service connection for neuropathy of the bilateral upper extremities, entitlement to service connection for neuropathy of the bilateral lower extremities, entitlement to service connection for chronic fatigue syndrome, entitlement to service connection for a disability manifested by a lack of concentration and memory loss, and entitlement to service connection for a left knee disability.  A copy of any SOC should be associated with the claims file.  These claims should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

3.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for a cardiovascular disability since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his cardiovascular disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any cardiovascular disability/ies currently experienced by the Veteran, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a cardiovascular disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

5.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

6.  Review the Veteran's claims file to ensure that all development requested in this REMAND has been completed, to the extent possible.  If, for example, the effective dates of the temporary total disability rating for the Veteran's service-connected right knee disability have not been clarified, then take necessary corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims of entitlement to service connection for a cardiovascular disability and to a disability rating greater than 10 percent for a right knee disability other than the time period when a total disability rating is in effect.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


